            Case 1:19-cv-01410-ELH Document 12 Filed 06/11/19 Page 1 of 2



              IN THE UNITED STATES DISTRICT COURT OF MARYLAND

SAMUEL GREEN                                      *

                Plaintiff,                        *

v.                                                *     Case No. 1:19-cv-01410-ELH

AMF BOWLING CENTERS, INC.                         *

                Defendant.                        *

        *       *      *     *     *      *       *     *       *     *      *       *

                                 ENTRY OF APPEARANCE

Dear Clerk:

        Please enter the appearance of Colleen K. O’Brien of Wilson Elser Moskowitz Edelman

& Dicker as additional counsel for Defendant, AMF Bowling Centers, Inc. Brigitte Smith of

Wilson Elser Moskowitz Edelman & Dicker will continue as co-counsel for Defendant.

                                          Respectfully submitted,

                                          WILSON, ELSER, MOSKOWITZ,
                                          EDELMAN & DICKER LLP


                                          /s/ Colleen K. O’Brien
                                          Colleen K. O’Brien (Fed. Bar No. 29839)
                                          colleen.obrien@wilsonelser.com
                                          500 East Pratt Street, Suite 600
                                          Baltimore, MD 21202
                                          P (410) 962-7387
                                          F (410) 962-8758
                                          Attorneys for Defendant




                                              1
916580v.1
            Case 1:19-cv-01410-ELH Document 12 Filed 06/11/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 11th day of June, 2019, a copy of the forgoing Entry of

Appearance was e-filed and served via CM/ECF to the following counsel of record:

Kim Parker, Esquire
The Law Offices of Kim Parker, P. A.
Fed. Bar No.:23894
2123 Maryland Avenue
Baltimore, Maryland 21218
410-234-2621
F: 410-234-2612
kp@kimparkerlaw.com
Counsel for Plaintiff




                                                  /s/ Colleen K. O’Brien___
                                                  Colleen K. O’Brien




                                              2
916580v.1
